UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY IN RESPECT OF: PRUCO LIFE OF NEW JERSEY VARIABLE CONTRACT REAL PROPERTY ACCOUNT (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) - Registration Number 333-158230 (Primary Standard Industrial Classification Code Number) 22-2426091 (I.R.S. Employer Identification Number) c/o Pruco Life Insurance Company of New Jersey 213 Washington Street, Newark, New Jersey 07102-2992, (800) 778-2255 (Address, including zip code, and telephone number, including area code, or registrant's principal executive offices) Thomas C. Castano, Chief Legal Officer Pruco Life Insurance Company of New Jersey 213 Washington Street, Newark, New Jersey07102-2992, (800) 778-2255 (Name, address, including zip code, and telephone number, including area code, of agent for service Copies to: Christopher E. Palmer Goodwin Procter LLP 901 New York Avenue, N.W.
